  Case 1:20-cv-01900-BMC Document 1 Filed 04/24/20 Page 1 of 36 PageID #: 1



THE ROSEN LAW FIRM, P.A.
Phillip Kim, Esq. (PK 9384)
Laurence M. Rosen, Esq. (LR 5733)
275 Madison Ave., 40th Floor
New York, New York 10016
Telephone: (212) 686-1060
Fax: (212) 202-3827
Email: pkim@rosenlegal.com
        lrosen@rosenlegal.com

Counsel for Plaintiff

                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK

  AUNG K. SOE, Individually and on behalf of               Case No.
  all others similarly situated,
                                                           CLASS ACTION COMPLAINT FOR
          Plaintiff,                                       VIOLATION OF THE FEDERAL
                                                           SECURITIES LAWS
          v.
                                                           JURY TRIAL DEMANDED
  AKAZOO S.A., and APOSTOLOS N.
  ZERVOS,                                                  CLASS ACTION

          Defendants.


        Plaintiff Aung K. Soe (“Plaintiff”), individually and on behalf of all other persons similarly

situated, by Plaintiff’s undersigned attorneys, alleges the following based upon personal

knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to all other

matters based on the investigation conducted by and through Plaintiff’s attorneys, which included,

among other things, a review of U.S. Securities and Exchange Commission (“SEC”) filings by

Akazoo S.A. (“Akazoo” or the “Company”), as well as media and analyst reports about the

Company and Company press releases. Plaintiff believes that substantial additional evidentiary

support will exist for the allegations set forth herein.




                                                   1
  Case 1:20-cv-01900-BMC Document 1 Filed 04/24/20 Page 2 of 36 PageID #: 2



                                   NATURE OF THE ACTION

       1.      This is a federal securities class action on behalf of a class consisting of all persons

and entities other than Defendants (defined below) who purchased or otherwise acquired the

publicly traded securities of Akazoo between September 11, 2019 and April 20, 2020, both dates

inclusive (the “Class Period”). Plaintiff seeks to recover compensable damages caused by

Defendants’ violations of the federal securities laws and to pursue remedies under Sections 10(b)

and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5

promulgated thereunder.

                                 JURISDICTION AND VENUE

       2.      The claims asserted herein arise under and pursuant to §§10(b) and 20(a) of the

Exchange Act (15 U.S.C. §§78j(b) and §78t(a)) and Rule 10b-5 promulgated thereunder by the

SEC (17 C.F.R. §240.10b-5).

       3.      This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§1331 and §27 of the Exchange Act.

       4.      Venue is proper in this judicial district pursuant to §27 of the Exchange Act (15

U.S.C. §78aa) and 28 U.S.C. §1391(b) as the alleged misstatements entered and subsequent

damages took place within this judicial district.

       5.      In connection with the acts, conduct and other wrongs alleged in this Complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mail, interstate telephone communications and the

facilities of the national securities exchange.




                                                    2
  Case 1:20-cv-01900-BMC Document 1 Filed 04/24/20 Page 3 of 36 PageID #: 3



                                            PARTIES

       6.      Plaintiff, as set forth in the accompanying Certification, purchased the Company’s

securities at artificially inflated prices during the Class Period and was damaged upon the

revelation of the alleged corrective disclosure. Plaintiff is a citizen of Brooklyn, New York.

       7.      Defendant Akazoo purports to be a global on-demand music, audio streaming,

media, and A.I. technology company with a focus on emerging markets and a presence in 25

countries.

       8.      Defendant Akazoo is incorporated in Luxembourg, and according to its March 25,

2020 Form F-3 filed with the SEC (the “F-3”), maintains its principal executive offices at One

Heddon Street, W1B 4BD, London, UK. Akazoo shares are listed on the NASDAQ under the

ticker symbol “SONG.” The Company’s agent for service in the United States, as stated in the F-

3, is C T Corporation System, located at 28 Liberty Street, New York, New York 10005.

       9.      Defendant Apostolos N. Zervos (“Zervos”) is a founder of the Company and is and

was at all pertinent times the Chief Executive Officer and a Director of the Company.

       10.     Defendant Zervos:

       (a)     directly participated in the management of the Company;

       (b)     was directly involved in the day-to-day operations of the Company at the highest

               levels;

       (c)     was privy to confidential proprietary information concerning the Company and its

               business and operations;

       (d)     was directly or indirectly involved in drafting, producing, reviewing and/or

               disseminating the false and misleading statements and information alleged herein;




                                                 3
  Case 1:20-cv-01900-BMC Document 1 Filed 04/24/20 Page 4 of 36 PageID #: 4



       (e)      was directly or indirectly involved in the oversight or implementation of the

                Company’s internal controls;

       (f)      was aware of or recklessly disregarded the fact that the false and misleading

                statements were being issued concerning the Company; and/or

       (g)      approved or ratified these statements in violation of the federal securities laws.

       11.      The Company is liable for the acts of the Defendant Zervos and its employees under

the doctrine of respondeat superior and common law principles of agency because all of the

wrongful acts complained of herein were carried out within the scope of their employment.

       12.      The scienter of the Defendant Zervos and other employees and agents of the

Company is similarly imputed to the Company under respondeat superior and agency principles.

       13.      The Company and the Defendant Zervos are referred to herein, collectively, as the

“Defendants.”

                                SUBSTANTIVE ALLEGATIONS
                          Materially False and Misleading Statements

       14.      On September 11, 2019, Akazoo issued a press release announcing the completion

of its reverse merger with Modern Media Acquisition Corp. and the beginning of its shares trading

on the NASDAQ under the symbol “SONG” (the “September Press Release”). The September

Press Release also stated the following regarding the Company’s revenue growth:

       In the first half of 2019, the Company's revenues grew 39% year-over-year. Growth
       is expected to be driven by an array of existing and new partnerships that include
       mobile operators, handset manufacturers, media and partnering mobile applications
       and services, as well as growth in smartphone penetration in their core markets.

       15.      The September Press Release touted the Company’s global positioning, stating:

“Akazoo S.A., SONG, operates in 25 countries, including emerging markets that represent the

music streaming industry's fastest growing market opportunities. Akazoo's platform boasts


                                                  4
  Case 1:20-cv-01900-BMC Document 1 Filed 04/24/20 Page 5 of 36 PageID #: 5



patented Sonic AI music recommendation and profiling technology, developed to support its

hyper-local strategy.”

       16.     The September Press Release also touted the Company’s subscriber growth,

stating: “In the last 5 years, SONG's premium subscribers have grown from 1.1 million in 2014 to

over 5.3 million today.”

       17.     The September Press Release described the Company as:

       About Akazoo

       Akazoo, founded in 2010, is a global, on-demand music streaming subscription
       company with a focus on emerging markets. Akazoo's Premium service provides
       subscribers with unlimited online and offline high-quality streaming access to a
       catalog of over 45 million songs on a commercial-free basis. Akazoo's free, ad-
       supported Radio service consists of over 100,000 stations and exists as a separate
       application. With a presence in 25 countries and growing, Akazoo's platform
       includes 43 million registered users and 5.3 million premium subscribers as of
       June 30, 2019. Akazoo directly licenses music from thousands of labels and
       provides both online and offline listening platforms, social media integration, and
       a patented, AI-driven new music recommendation engine. As consumers across the
       globe continue to shift their media consumption to mobile devices, Akazoo is
       equipped with a world-class mobile application and user experience which works
       seamlessly across a multitude of mobile devices and provides a high-quality user
       experience across a range of mobile networks from 2g to 4g LTE and soon 5g.

       (Emphasis added.)

       18.     On September 27, 2020, Akazoo filed with the SEC a Form 6-K, signed by

Defendant Zervos, which provided the financial statements of Akazoo Limited and Modern Media

Acquisition Corp. before the merger (the “September 6-K”). The September 6-K provided the

following regarding Akazoo Limited’s finances:




                                               5
  Case 1:20-cv-01900-BMC Document 1 Filed 04/24/20 Page 6 of 36 PageID #: 6




                                      *      *      *




                                      *      *      *




       19.    On December 9, 2019, Akazoo issued a press release entitled “Akazoo Reports

Third Quarter 2019 Results” (the “3Q 19 Results”). The 3Q 19 Results stated the following

regarding the Company’s revenue and cash:

       · Q3 Revenue of €35.0 Million, Up 24% YoY
       · Nine Month 2019 Adjusted EBITDA of €11.3 Million – Ahead of FY 2019
       Guidance of €11m
       · Raising FY 2019 Revenue Guidance from €134 Million to €136.5 Million - up
       30% YoY with QoQ revenue growth accelerating in Q4

                                      *      *      *

       Revenues increased 24% to €35.0 compared to €28.1 million in the third quarter
       of 2018, driven principally by ongoing user acquisition spending with Eastern
       European and select LATAM territories leading growth trends.

                                      *      *      *

       Interim Condensed Consolidated Statement of Operations

       (Unaudited)


                                             6
  Case 1:20-cv-01900-BMC Document 1 Filed 04/24/20 Page 7 of 36 PageID #: 7



       (in € thousands, except share and per share data)

                                      Three months                    Nine months
                                          ended                          ended
                                      September 30,                  September 30,
                                         2019              2018         2019          2018
       Revenues                             34,959          28,095         99,480     74,550

       (Emphasis added.)

       20.     The 3Q 19 Results also provided that subscribers increased from 4.3 million to 5.5

million from the third quarter 2018 to the third quarter 2019, a 28% increase. The 3Q 19 Results

also provided that registered users increased from 37.8 million to 44.4 million from the third

quarter 2018 to the third quarter 2019, an 18% increase.

       21.     On March 19, 2020, Akazoo released an investor presentation (the “Presentation”).

The Presentation touted the Company’s financial position:




                                                7
  Case 1:20-cv-01900-BMC Document 1 Filed 04/24/20 Page 8 of 36 PageID #: 8




       22.    The Presentation touted the Company’s global reach, music distribution rights, and

deep local knowledge and abilities:




                                              8
Case 1:20-cv-01900-BMC Document 1 Filed 04/24/20 Page 9 of 36 PageID #: 9




                                    9
Case 1:20-cv-01900-BMC Document 1 Filed 04/24/20 Page 10 of 36 PageID #: 10




                                    10
 Case 1:20-cv-01900-BMC Document 1 Filed 04/24/20 Page 11 of 36 PageID #: 11




       23.     The statements referenced in ¶¶14-22 above were materially false and/or

misleading because they misrepresented and failed to disclose the following adverse facts

pertaining to the Company’s business, operational and financial results, which were known to

Defendants or recklessly disregarded by them. Specifically, Defendants made false and/or

misleading statements and/or failed to disclose that: (1) Akazoo overstated its revenue, profits, and

cash holdings; (2) Akazoo holds significantly lesser music distribution rights than it has stated and

implied; (3) as opposed to Akazoo’s continued statements, it does not operate in 25 countries; (4)

Akazoo has a significantly smaller user base than it states; (5) Akazoo has closed its headquarters

and other offices around the world; and (6) as a result, Defendants’ public statements were

materially false and/or misleading at all relevant times.



                                                 11
 Case 1:20-cv-01900-BMC Document 1 Filed 04/24/20 Page 12 of 36 PageID #: 12



                                        The Truth Emerges

       24.     On April 20, 2020, Quintessential Capital Management (“QCM”) released an

equity report (the “Report”) detailing, among other things, how Akazoo misled investors and failed

to disclose pertinent information, including: (i) Akazoo’s overstated its users, subscribers, revenue

and profit; (ii) Akazoo overstated the size of the of the Company and its services; (iii) Akazoo

overstated where the Company’s service is actually available; and (iv) Akazoo is and has been

closing offices and losing employees.

       25.     The Report stated the following, in pertinent part, about the Company’s finances:

       . . . what we see at Akazoo, with large discrepancies between earnings and cash
       flow, sizeable investments in IP and a level of account receivables grossly out of
       line with its peer group. We also observe with great concern, that Akazoo has paid
       zero taxes for at least the past four years, despite claiming $21.7m of accounting
       “profit”.

                                          *      *       *

       The curious case of Solutions System Touchmedia a.k.a Veoo Malaysia

                                          *      *       *

       InternetQ [Akazoo’s former parent company] was then [2013] doing business with
       a Malaysian company (Touchmedia) “related to the Group’s CEO Panagiotis
       Dimitropoulos” for the provision of the following services:

       • Monthly billing of Malaysia operators
       • Collection of Revenue from Malaysian operators

       We find it disturbing that a company whose accounts have been questioned as
       suspicious, was using for its billing and revenue collection a payment processing
       firm that is “related” to its CEO. Clearly, the control of a payment processor could
       enable a dishonest management to alter the accounts and provide a less than
       truthful picture of the financial situation of the company. Although, this situation
       relates to InternetQ, not necessarily Akazoo, given the close ties between the two
       companies we cannot ignore it.

                                          *      *       *




                                                 12
 Case 1:20-cv-01900-BMC Document 1 Filed 04/24/20 Page 13 of 36 PageID #: 13



         Similarly, the Company might hide any cash shortfall by inflating costs,
         especially cost of goods sold ($100m in 2019) and investments in intangible assets
         ($11m in 2019). The former consists primarily in royalties paid to music label
         companies. We hypothesize that Akazoo might have either colluded with, or
         outright fabricated, small music label companies that generate fictitious cost
         invoices for non-existing music streams.

         (Emphasis added.)

         26.    The Report stated the following, in pertinent part, about the Company’s music

distribution rights:

         Alleged copyrights violations

         Music streaming companies typically purchase music (along with territorial
         copyrights) from large music distributors. We checked with Sony Music, from
         which Akazoo has purchased the full catalog for redistribution. Surprisingly,
         despite claiming to be active in 25 countries, Akazoo has purchased from Sony
         copyrights valid for only five countries, namely Greece, Cyprus, Poland, Ghana
         and Malaysia. Obviously, this creates some worrying question marks: has Akazoo
         exaggerated the number of countries from where it is operating? Has the Greek
         company been distributing music in certain countries in breach of copyrights (a
         breach that typically carries very expensive fines)?

         For example, we know that Akazoo’s service is currently active (if barely used) in
         Indonesia and has been active in Singapore, Thailand. According to our
         investigation, Akazoo has no rights to distribute Sony music in these territories and
         hence may be exposed to serious repercussions.

         (Emphasis added.)

         27.    The Report stated the following, in pertinent part, about the Company’s global

reach:

         Doubts on geographic reach

         In its official filings and presentation to investors, Akazoo claims to be active in 25
         countries[.] [Image omitted.]

         Being a music-streaming business, the map above presumably indicates that
         Akazoo is actively selling music in the countries appearing on the map. In its 2019
         SEC filings Akazoo highlights:




                                                   13
Case 1:20-cv-01900-BMC Document 1 Filed 04/24/20 Page 14 of 36 PageID #: 14



     “Akazoo’s revenue is derived primarily in emerging markets (including Poland,
     Russia, Malaysia, Thailand, Indonesia, Ecuador, Brazil and Mexico, among
     others). The success of the business is largely dependent on the continued demand
     for music streaming services in these regions”.

     QCM’s investigation, however, suggests otherwise. First of all, using local contacts
     in key markets as well as a VPN, we attempted opening accounts in dozens of
     countries (including many of those in the list above), but in most cases, we received
     the following message from Akazoo:

     “We would really like to be here. For now, our service is not available in your
     country. Please check back, you never know.”

     The only countries where we did manage to open an account were Greece,
     Cyprus, Poland, Malaysia and Indonesia. It is apparently not possible to become
     an Akazoo client in either Russia or Brazil, two of the largest markets that Akazoo
     claims to be operating in. This is in line with the options on the app itself which
     only has these five countries as possible choices of residence (and this stage is only
     accessible if you are located in one of those five countries).




                                       *       *       *

     Key Market Poland

     Starting in late 2014 Akazoo did have a partnership with Orange Polska SA,
     providing them a white-label streaming service called Muzyka-Tu-i-Tam. . . .
     Former clients of Muzyka-Tu-i-Tam were migrated onto Spotify by Orange with a
     three-month free Premium subscription. The Tu-i-Tam service does not appear to
     exist since mid- 2016. Currently all Polish operators have streaming music
     partnerships that they actively promote on their websites – none involving
     Akazoo[.] . . .

                                              14
Case 1:20-cv-01900-BMC Document 1 Filed 04/24/20 Page 15 of 36 PageID #: 15




     On the Polish Google Play app store the most recent reviews as of February 2020
     are two from 2018, one from 2017 and a few complaints from 2016. Some older
     reviews hint that the reviewers were only downloading it in order to earn credits
     on a third-party app. However, a grand total of three reviews (!) over the past three
     years is a clear sign that there is practically no usage. For comparison, Spotify has
     20-25 reviews per day from Polish Google App store users. Spotify does not
     disclose its subscriber numbers in Poland but the annualized ratio of its reviews to
     Akazoo’s suggests 7,300 : 1. Even with an optimistic assumption that Spotify has
     19m subscribers (50% of the Population), we would therefore estimate Akazoo to
     have around 2,000 subscribers in this “key market” – even with a margin of error
     of a factor of 10, this is an insignificant number.

                                       *      *       *

     Key Market Russia

     The Akazoo Music app has been available on the app store since at least 2017.
     However, in all that time it seemingly was not possible for Russian users to
     register or log in as evidenced by the sporadic commentary of users who seem to
     have stumbled on it. It has also never been translated into Russian (a frequent
     complaint below from people who didn’t even manage to get to the point where
     they are told the service is not available in their country) and remains unavailable
     for registration today. [Image omitted.]

     Key Market Brazil

     The service is not available in Brazil. It is possible to download the app and there
     is a Portuguese language page that confirms the service is not available. It is not
     permitted to open an account or log in with an existing account. This has been tested
     on multiple local mobile phones and networks. Judging by the comments on the
     Google App store, this has been the case since at least May 2019 (comments saying
     it is not possible to log in). [Image omitted.]

     In prior years there was some modest commentary activity with a small number of
     people evidently trying the service out. The vast majority of the reviews were
     negative with one star. Having taken the time to count them individually, it looks
     like momentum faded after 2016 – not that 81 reviews per year indicates a popular
     app. [Chart omitted.]

     It is not that Brazilians are shy about commenting Spotify gets hundreds, if not
     thousands of reviews every single day in Brazil, mostly five stars (it’s quite hard
     work just to scroll down to get to the previous day). . . .

     Key Market Indonesia



                                              15
Case 1:20-cv-01900-BMC Document 1 Filed 04/24/20 Page 16 of 36 PageID #: 16



     It is still possible to subscribe to Akazoo in Indonesia at time of writing. And yes,
     there was a stream of comments (often even multiple comments on the same day)
     on the Play Store during 2016 and 2017, carrying into the first months of 2018 when
     clearly there was some attempt to promote the service in the country. Since then
     things have clearly tapered off – the last comment dates back to 27th May 2019,
     being the final of only five comments that year. [Image omitted.]

     While much of this historic activity was likely paid for (the comments rarely say
     anything useful – typically 5* and “OK good”), this suggests that, unlike in all
     the other “key” markets, genuine attempts were made to establish the service in
     Indonesia. It is also worth noting that the Spotify app continues getting
     approximately 100 comments every single day on the Indonesian store (less than in
     Brazil but still many multiples of Akazoo at its peak activity in 2016).
     Unfortunately, these attempts have been abandoned over a year ago and the
     resulting drop in activity suggests that they were ultimately unsuccessful in
     building any sort of brand or growing user base.

                                       *      *       *

     Key Market Malaysia

     Akazoo did claim a partnership with Sony Ericsson in Malaysia in 2015, whereby
     the manufacturer preloaded its phones with Akazoo Music software. This would
     not have been relevant as even then Sony’s market share would have been miniscule
     and has declined further since.

     Although Malaysia is one of the handful of markets where it is actually possible
     to sign up for the service, activity on the Google Play Store is negligible. The
     latest comment dates back to July 2017 and there is only around a dozen comments
     in total. Clearly Malaysians are not engaging with Akazoo via the flagship app and
     it cannot account for any significant number of subscribers.

                                       *      *       *

     Key Market Thailand

     It is seemingly not possible to subscribe to Akazoo in Thailand even though the
     website has been translated into Thai. The Thai Play store shows minimal
     activity over the past years so it is safe to say this was never an active market.

     Key Market Mexico

     It is seemingly not possible to subscribe to Akazoo in Mexico even though the
     website has been translated into Spanish. The Mexican Play store shows
     minimal activity post 2014 (with just a handful of reviews in that year), so it is



                                              16
Case 1:20-cv-01900-BMC Document 1 Filed 04/24/20 Page 17 of 36 PageID #: 17



     safe to say this was never an active market. Confirmation also from the year
     2020 that it is not possible to register.

                                          *     *        *

     Knowledge of Emerging Markets?

     A claimed advantage of Akazoo is an intimate knowledge and AI processing of
     local music tastes. This ostensibly allows them to stream local artists who let them
     do it at lower cost than global artists. To illustrate this, they present the following:




     Let’s pause for a minute on the “Top 5 Artists on Akazoo in Brazil”, which is an
     example of a huge potential market with a dynamic local music scene – and the
     fastest growing for Akazoo according to this presentation.

     Anyone with a modicum of music history knowledge will recognize the top two
     artists in the list as giants of the Bossa Nova movement which was huge during the
     50s and 60s. This music went global with Frank Sinatra and Stan Getz among many
     others to record their songs. We hear it in various forms to this day in elevators and
     chill-out bars around the world. To suggest that young Brazilians primarily stream
     Bossa Nova on their phones today is akin to saying Americans mainly listen to
     Elvis and Frank Sinatra while the British primarily stream Beatles classics. To
     summarize these top 5:


                1        Antonio Carlos             Bossa Nova, Big in 60s       Died 1994
                         Jobim
                2        Vinicius de                Bossa Nova, Big in 60s       Died 1980
                         Moraes
                3        Elis Regina                Bossa Nova, Big in 60s       Died 1982

                4        Gilberto Gil               Big in 70s - 80s             77 yrs old

                5        Marisa Monte               Big in 90s                   52 yrs old




                                               17
Case 1:20-cv-01900-BMC Document 1 Filed 04/24/20 Page 18 of 36 PageID #: 18



     Brazil does have a huge music market today with young artists and music styles. It
     is absolutely impossible that a representative sample of the Brazilian online
     population would stream primarily these relics of history. It is also impossible that
     anyone with even a bit of local music knowledge would guess that any of these
     were anywhere near the top streamed artists between 2015 and 2018 in Brazil.

     A brief look at the other “markets” top artists shows somewhat more plausible
     results although again, Russian top stream, the band TaTu was dissolved in 2011
     and was largely famous internationally for risqué videos: they definitely would
     not have been the top streamed artist between 2015-2018 in Russia.

     It appears therefore that these lists have been compiled without any access to local
     knowledge or information as would be expected from a popular music platform.

     (Emphasis added.)

     28.    The Report stated the following, in pertinent part, about the Company’s user base:

     Search volume for Akazoo is negligible, especially if compared with competitors
     claiming similar user bases. For example, Pandora has some 80m users and Deezer
     14m (vs 44m claimed by Akazoo). Yet, the search volume for the Greek company
     is almost trivial compared to both firms.

                                           *        *       *

     Because Akazoo’s business model is similar to that of many competing apps in the
     market (e.g. Pandora, Spotify, Tidal, TuneIn, etc.), one would expect it to score
     comparably in basic industry ratios. For example, a selection of Akazoo’s
     competitors shows that there is on average 1 app review for every 31 registered
     users on Google Play (the Android app store). Other ratios we checked include
     revenue/employee, subscribers/employee and others. While its competitors exhibit
     ratios which are similar to one another, Akazoo’s figures tend to be an extreme
     outlier. For example, Akazoo claims to have over 500 users per review while its
     competitors on average have about 31. So, either Akazoo’s users are far more
     reluctant to write reviews or the Company’s user base is a lot smaller than what
     management has been telling investors. Similar anomalies show up also in the
     number of likes/followers on social media and in revenue/employee ratio.

     . . . By extrapolating the average figures and applying them to Akazoo, we
     estimate that its users base may be inflated by at least a factor of 10. [Images
     omitted.]

     Trends analysis: Akazoo’s visibility is negligible

                                       *       *        *



                                               18
 Case 1:20-cv-01900-BMC Document 1 Filed 04/24/20 Page 19 of 36 PageID #: 19



        On an absolute basis, search volume for Akazoo appears to have peaked somewhere
        around 2011-2012 and has since shrunk to almost zero. This fact obviously clashes
        with growth rates and trajectory claimed by the Company.

        The near totality of web searches originates in Cyprus and Greece, rather than
        in the emerging countries where Akazoo claims to be so popular.

                                         *      *       *

        Data from third-party apps confirms: Akazoo app number of downloads is
        minimal

                                         *      *       *

        Akazoo scores pitifully on both platforms. For Sensor Tower, Akazoo was below
        the minimum threshold for detection (<5000 downloads). Worse still, Mobile
        Action seems to estimate the number of Akazoo downloads at about 40/month
        (December 2019). Obviously, such dismal data is impossible to reconcile with the
        44m of registered users growing at double-digit rates claimed by management.
        Should anyone doubt the accuracy of the software we used, we performed the same
        analysis on several competitors of Akazoo’s and the findings were consistent with
        the official figures reported by these companies. [Image omitted.]

        The app reviews: few and shameless

        Opening the Akazoo page on Google Play (the Android app store) something odd
        immediately jumps to the eye: the most relevant text reviews date as far back as
        January 2019 (15 months ago) and, perhaps surprisingly for an app that claims to
        cater mostly emerging markets, are signed by three Greek-sounding names. The
        authors of these reviews are: Chris Spiliotopoulos, Yiannis Karalis and George
        Zervos. As you can readily verify clicking on the hyperlinks, these characters are
        all Akazoo’s senior employees and the latter, George Zervos, may be the brother
        of the company’s CEO. A quick glance of the remaining reviews shows that many
        of them look fake or complain about the app being either unusable, disappointing
        or claim having downloaded it to get credits elsewhere.

        (Emphasis added.)


        29.    The Report stated the following, in pertinent part, about the Company’s offices and

staffing:

        The incredible shrinking Akazoo




                                                19
 Case 1:20-cv-01900-BMC Document 1 Filed 04/24/20 Page 20 of 36 PageID #: 20



       According to Akazoo’s official filings, the Company’s headcount decreased by
       17% per year from 45 to 26 in 2016-2018 (we estimate the current number to be
       even lower). One has difficulty reconciling these figures with the claimed revenue
       growth rate of 24%: why would a company claiming to grow at that rate halve its
       workforce in three years starting from an already impossibly low base?

       The very low number of employees (26 or less) on $145m of sales implies a most
       unlikely $5.5m of sales/employee. This ratio is 8x times higher than the ratio for
       its peer group and for companies such as Facebook or Apple (which have industry-
       leading ratios).

       Consistent with the significant shrinking headcount, we noticed that Akazoo
       seems to have closed most (or perhaps all) of their offices outside of Greece,
       including its headquarters in London. We visited recently Akazoo’s London
       headquarters at the Pavillon Center at 96 Kensington High Street, in London UK.
       The facility is a co-working space akin to WeWork. After speaking with the
       receptionist, we learned that Akazoo left the premises a long time ago. Even at its
       peak, the office was apparently manned by only four people: Pablo, George, Neilah
       and Pierre. We believe these names may correspond to Pablo Monstrous, Nailah
       Peeroo, George Zervos and Pierre Schroeder (CFO): the former three have left the
       UK office in February 2019, while Pierre lingered until December then closed
       down the office permanently. We also visited other addresses in London, including
       the ones of their subsidiary R&R, and found them either closed or belonging to
       Akazoo’s legal advisors rather than to Akazoo proper.

       The office in the Ukraine is also either closed or in the process of being closed as
       Tatiana Ostapenko, Akazoo’s Chief Accountant, is “open for offers” on her
       LinkedIn page and cites as a reason “[Akazoo’s] HQ is currently closing business
       in Ukraine”.

       We also visited the Luxembourg address in Rue de Bitbourg and failed to find any
       trace of Akazoo whatsoever (we presume that this address belongs to Akazoo’s
       legal advisors). Similarly, our field sources claim that Akazoo has no proper office
       in Cyprus and may be using an accountant’s address or similar. So, where in fact is
       Akazoo? The company may be operating from some other unknown location, but
       QCM did find an Akazoo’s office inside the headquarters of its former parent
       company InternetQ in Athens, at 340 Kifissias Ave, Neo Psychiko. The (barely
       readable) sign on the doorbell simply says “InternetQ”.

       (Emphasis added.)

       30.    Also on April 20, 2020, QCM released a slideshow (the “Slideshow”)

supplementing the Report.

       31.    The Slideshow noted the following, in pertinent part, regarding Akazoo’s finances:

                                               20
Case 1:20-cv-01900-BMC Document 1 Filed 04/24/20 Page 21 of 36 PageID #: 21



     • Suspicious signs of accounting manipulation:
     • Cash inconsistencies; total lack of taxes.

                                   *      *      *

     WHY AREN’T SALES TRANSLATING INTO CASH? WE SEE LARGE
     AND GROWING ACCOUNT RECEIVABLES…

     Akazoo sales don’t translate in cash, but in unexplained, increasing account
     receivables… [Image omitted.]

     …OUT OF LINE WITH INDUSTRY PEERS: AKAZOO DSO [Days Sales
     Outstanding] ARE A SUSPICIOUS OUTLIER…




     WHY DOES AKAZOO PAY ZERO TAXES DESPITE CLAIMING $22M IN
     PROFIT FOR THE LAST FOUR YEARS???




                                          21
Case 1:20-cv-01900-BMC Document 1 Filed 04/24/20 Page 22 of 36 PageID #: 22




     32.    The Slideshow stated the following regarding Akazoo’s music distribution rights:

     QCM CHECK: MUSIC DISTRIBUTORS

     • We checked with Sony Music, a major music distributor to Akazoo.
     • Akazoo has purchased distribution rights for only 5 (five) countries, namely:
            • Greece, Cyprus, Poland, Ghana and Malaysia.
     • We fear that either Akazoo is lying about its geographic reach (25 countries
     claimed) or may be breaching music copyrights.

     (Emphasis added.)

     33.    The Slideshow stated the following, in pertinent part, about Akazoo’s global reach:

     • App unavailable in many core countries.

                                     *       *      *

     • QCM has attempted to open an [Akazoo] account in dozens of countries.
     • We succeeded in opening an account (using a VPN) only in Poland, Malaysia,
     Indonesia, Greece, Cyprus.
     • For other countries we tried, including those where Akazoo claims to be active
     in, we received the following message: “We would really like to be here. For now,
     our service is not available in your country. Please check back, you never know.”




                                            22
Case 1:20-cv-01900-BMC Document 1 Filed 04/24/20 Page 23 of 36 PageID #: 23




     (Emphasis added.)

     34.    The Slideshow stated the following, in pertinent part, about Akazoo’s user base:

     We use three third party tools to estimate the number of downloads of Akazoo app
     and traffic on its websites.

     The Evidence: numerical analysis

     Akazoo’s operating metrics are indicative of a far smaller company

     AKAZOO CLAIMS SUBSCRIBERS AND REVENUE COMPARABLE TO ITS
     COMPETITORS… [Image omitted.]

     NUMBER OF USERS PER REVIEW: AKAZOO RATIO IS 17 TIMES HIGHER
     THAN AVERAGE…




                                            23
Case 1:20-cv-01900-BMC Document 1 Filed 04/24/20 Page 24 of 36 PageID #: 24




     REVENUE PER EMPLOYEE: AKAZOO RATIO IS 8X HIGHER THAN
     AVERAGE…




     OTHER STATISTICS TELL A SIMILAR STORY…




                                    24
Case 1:20-cv-01900-BMC Document 1 Filed 04/24/20 Page 25 of 36 PageID #: 25




     PANDORA HAS 1500 TIMES (!) MORE INSTAGRAM FOLLOWERS THAN
     AKAZOO (DESPITE       COMPARABLE NUMBER      OF CLAIMED
     SUBSCRIBERS) [Image omitted.]

     PANDORA HAS 370 TIMES (!) MORE FACEBOOK FOLLOWERS THAN
     AKAZOO (DESPITE       COMPARABLE NUMBER    OF CLAIMED
     SUBSCRIBERS) [Image omitted.]

     EXTRAPOLATING FROM PEER AVERAGES: AKAZOO MAY HAVE LESS
     THAN 400K SUBSCRIBERS (VS 5.5M CLAIMED)[] [Image omitted.]

     GOOGLE TRENDS SUGGEST THAT BARELY ANYONE SEARCHES FOR
     «AKAZOO» ANYMORE…




                                    25
Case 1:20-cv-01900-BMC Document 1 Filed 04/24/20 Page 26 of 36 PageID #: 26




     GOOGLE TRENDS: AKAZOO IS VIRTUALLY UNDETECTABLE VS. PEERS
     CLAIMING COMPARABLE SUBSCRIBER BASES [Image omitted.]

                                    *      *      *

     MOBILE ACTION: ONLY 40 DOWNLOADS, UNDETECTABLE REVENUE
     (DEC 2019)

                                    *      *      *

     The Evidence: app reviews

     A large portion of the (very few) reviews appearing on Google apps store, have
     been written by Akazoo’s employees, including senior management




                                          26
 Case 1:20-cv-01900-BMC Document 1 Filed 04/24/20 Page 27 of 36 PageID #: 27




       35.     The Slideshow stated the following, in pertinent part, regarding Akazoo’s closing

offices and staffing:

       • Disappearing infrastructure
              • (undisclosed) closed offices
              • Disappearing workforce

                                    *      *        *

       The Evidence: infrastructure

       Despite claiming multiple offices around the world, our field due diligence
       revealed that Akazoo has closed offices in most of its locations.




                                               27
 Case 1:20-cv-01900-BMC Document 1 Filed 04/24/20 Page 28 of 36 PageID #: 28




       AKAZOO’S MAIN OFFICE IS IN 96 KENSINGTON, LONDON. REALLY???

       QCM FIELD CHECK IN LONDON AT 96 KENSINGTON PAVILLION
       CENTER

       Receptionist: «Akazoo left several months ago!» [Images omitted.]

                                       *      *      *

       AKAZOO BUSINESS IN UKRAINE…CLOSING UP!

       • Akazoo’s Chief Accountant in her LinkedIn profile is open for offers since
       Akazoo is closing business in Ukraine!

       • According to our sources Akazoo/R&R has shut down business in both the UK
       and Ukraine.

       (Emphasis added.)

       36.    On this news, Akazoo shares fell $0.53 per share over the rest of the trading day

and the next trading day, or over 20%, to close at $1.99 per share on April 21, 2020, damaging

investors.




                                             28
 Case 1:20-cv-01900-BMC Document 1 Filed 04/24/20 Page 29 of 36 PageID #: 29



        37.     As a result of Defendants’ wrongful acts and omissions, and the decline in the

market value of the Company’s securities, Plaintiff and other Class members have suffered

significant losses and damages.

                       PLAINTIFF’S CLASS ACTION ALLEGATIONS

        38.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or otherwise

acquired the publicly traded securities of Akazoo during the Class Period (the “Class”) and were

damaged upon the revelation of the alleged corrective disclosure. Excluded from the Class are

Defendants herein, the officers and directors of the Company, at all relevant times, members of

their immediate families and their legal representatives, heirs, successors or assigns and any entity

in which Defendants have or had a controlling interest.

        39.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, the Company’s securities were actively traded on the

NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time and can

be ascertained only through appropriate discovery, Plaintiff believes that there are hundreds or

thousands of members in the proposed Class. Record owners and other members of the Class may

be identified from records maintained by the Company or its transfer agent and may be notified of

the pendency of this action by mail, using the form of notice similar to that customarily used in

securities class actions.

        40.     Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.




                                                 29
 Case 1:20-cv-01900-BMC Document 1 Filed 04/24/20 Page 30 of 36 PageID #: 30



       41.     Plaintiff will fairly and adequately protect the interests of the members of the Class

and has retained counsel competent and experienced in class and securities litigation. Plaintiff has

no interests antagonistic to or in conflict with those of the Class.

       42.     Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

       (a)     whether Defendants’ acts as alleged violated the federal securities laws;

       (b)     whether Defendants’ statements to the investing public during the Class Period

               misrepresented material facts about the financial condition, business, operations,

               and management of the Company;

       (c)     whether Defendants’ statements to the investing public during the Class Period

               omitted material facts necessary to make the statements made, in light of the

               circumstances under which they were made, not misleading;

       (d)     whether the Defendant Zervos caused the Company to issue false and misleading

               SEC filings and public statements during the Class Period;

       (e)     whether Defendants acted knowingly or recklessly in issuing false and misleading

               SEC filings and public statements during the Class Period;

       (f)     whether the prices of the Company’s securities during the Class Period were

               artificially inflated because of the Defendants’ conduct complained of herein; and

       (g)     whether the members of the Class have sustained damages and, if so, what is the

               proper measure of damages.

       43.     A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the



                                                  30
 Case 1:20-cv-01900-BMC Document 1 Filed 04/24/20 Page 31 of 36 PageID #: 31



damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation make it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.

       44.     Plaintiff will rely, in part, upon the presumption of reliance established by the fraud-

on-the-market doctrine in that:

       (a)     Defendants made public misrepresentations or failed to disclose material facts

               during the Class Period;

       (b)     the omissions and misrepresentations were material;

       (c)     the Company’s securities are traded in efficient markets;

       (d)     the Company’s securities were liquid and traded with moderate to heavy volume

               during the Class Period;

       (e)     the Company traded on the NASDAQ, and was covered by market analysts;

       (f)     the misrepresentations and omissions alleged would tend to induce a reasonable

               investor to misjudge the value of the Company’s securities;

       (g)     Plaintiff and members of the Class purchased and/or sold the Company’s securities

               between the time the Defendants failed to disclose or misrepresented material facts

               and the time the true facts were disclosed, without knowledge of the omitted or

               misrepresented facts; and

       (h)     Unexpected material news about the Company was rapidly reflected in and

               incorporated into the Company’s stock price during the Class Period.

       45.     Based upon the foregoing, Plaintiff and the members of the Class are entitled to a

presumption of reliance upon the integrity of the market.




                                                 31
 Case 1:20-cv-01900-BMC Document 1 Filed 04/24/20 Page 32 of 36 PageID #: 32



        46.     Alternatively, Plaintiff and the members of the Class are entitled to the presumption

of reliance established by the Supreme Court in Affiliated Ute Citizens of the State of Utah v.

United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material information in

their Class Period statements in violation of a duty to disclose such information, as detailed above.

                                           COUNT I
                Violation of Section 10(b) of The Exchange Act and Rule 10b-5
                                    Against All Defendants

        47.     Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

        48.     This Count is asserted against the Defendants and is based upon Section 10(b) of

the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

        49.     During the Class Period, the Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false statements specified above, which they knew or

deliberately disregarded were misleading in that they contained misrepresentations and failed to

disclose material facts necessary in order to make the statements made, in light of the

circumstances under which they were made, not misleading.

        50.     The Defendants violated §10(b) of the 1934 Act and Rule 10b-5 in that they:

employed devices, schemes and artifices to defraud; made untrue statements of material facts or

omitted to state material facts necessary in order to make the statements made, in light of the

circumstances under which they were made, not misleading; and/or engaged in acts, practices and

a course of business that operated as a fraud or deceit upon plaintiff and others similarly situated

in connection with their purchases of the Company’s securities during the Class Period.

        51.     The Defendants acted with scienter in that they knew that the public documents and

statements issued or disseminated in the name of the Company were materially false and



                                                 32
 Case 1:20-cv-01900-BMC Document 1 Filed 04/24/20 Page 33 of 36 PageID #: 33



misleading; knew that such statements or documents would be issued or disseminated to the

investing public; and knowingly and substantially participated, or acquiesced in the issuance or

dissemination of such statements or documents as primary violations of the securities laws. These

defendants by virtue of their receipt of information reflecting the true facts of the Company, their

control over, and/or receipt and/or modification of the Company’s allegedly materially misleading

statements, and/or their associations with the Company which made them privy to confidential

proprietary information concerning the Company, participated in the fraudulent scheme alleged

herein.

          52.   Defendant Zervos, who is a senior officers and director of the Company, had actual

knowledge of the material omissions and/or the falsity of the material statements set forth above,

and intended to deceive Plaintiff and the other members of the Class, or, in the alternative, acted

with reckless disregard for the truth when they failed to ascertain and disclose the true facts in the

statements made by them or other personnel of the Company to members of the investing public,

including Plaintiff and the Class.

          53.   As a result of the foregoing, the market price of the Company’s securities was

artificially inflated during the Class Period. In ignorance of the falsity of the Defendants’

statements, Plaintiff and the other members of the Class relied on the statements described above

and/or the integrity of the market price of the Company’s securities during the Class Period in

purchasing the Company’s securities at prices that were artificially inflated as a result of the

Defendants’ false and misleading statements.

          54.   Had Plaintiff and the other members of the Class been aware that the market price

of the Company’s securities had been artificially and falsely inflated by the Defendants’

misleading statements and by the material adverse information which the Defendants did not



                                                 33
 Case 1:20-cv-01900-BMC Document 1 Filed 04/24/20 Page 34 of 36 PageID #: 34



disclose, they would not have purchased the Company’s securities at the artificially inflated prices

that they did, or at all.

        55.      As a result of the wrongful conduct alleged herein, Plaintiff and other members of

the Class have suffered damages in an amount to be established at trial.

        56.      By reason of the foregoing, the Defendants have violated Section 10(b) of the 1934

Act and Rule 10b-5 promulgated thereunder and are liable to the Plaintiff and the other members

of the Class for substantial damages which they suffered in connection with their purchases of the

Company’s securities during the Class Period.

                                              COUNT II
                            Violation of Section 20(a) of the Exchange Act
                                    Against the Defendant Zervos

        57.      Plaintiff repeats and realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

        58.      During the Class Period, Defendant Zervos participated in the operation and

management of the Company, and conducted and participated, directly and indirectly, in the

conduct of the Company’s business affairs. Because of their senior positions, they knew the

adverse non-public information regarding the Company’s business practices.

        59.      As an officers and director of a publicly owned company, Defendant Zervos had a

duty to disseminate accurate and truthful information with respect to the Company’s financial

condition and results of operations, and to correct promptly any public statements issued by the

Company which had become materially false or misleading.

        60.      Because of their positions of control and authority as senior officers, Defendant

Zervos was able to, and did, control the contents of the various reports, press releases and public

filings which the Company disseminated in the marketplace during the Class Period. Throughout



                                                  34
 Case 1:20-cv-01900-BMC Document 1 Filed 04/24/20 Page 35 of 36 PageID #: 35



the Class Period, Defendant Zervos exercised his power and authority to cause the Company to

engage in the wrongful acts complained of herein. Defendant Zervos therefore, was a “controlling

person[]” of the Company within the meaning of Section 20(a) of the Exchange Act. In this

capacity, he participated in the unlawful conduct alleged which artificially inflated the market price

of the Company’s securities.

       61.     Defendant Zervos, therefore, acted as a controlling person of the Company. By

reason of his senior management positions and being a director of the Company, Defendant Zervos

had the power to direct the actions of, and exercised the same to cause, the Company to engage in

the unlawful acts and conduct complained of herein. Defendant Zervos exercised control over the

general operations of the Company and possessed the power to control the specific activities which

comprise the primary violations about which Plaintiff and the other members of the Class

complain.

       62.     By reason of the above conduct, the Defendant Zervos is liable pursuant to Section

20(a) of the Exchange Act for the violations committed by the Company.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against Defendants as follows:

       A.      Determining that the instant action may be maintained as a class action under Rule

23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class representative;

       B.      Requiring Defendants to pay damages sustained by Plaintiff and the Class by reason

of the acts and transactions alleged herein;

       C.      Awarding Plaintiff and the other members of the Class prejudgment and post-

judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

       D.      Awarding such other and further relief as this Court may deem just and proper.



                                                 35
 Case 1:20-cv-01900-BMC Document 1 Filed 04/24/20 Page 36 of 36 PageID #: 36



                              DEMAND FOR TRIAL BY JURY

       Plaintiff hereby demands a trial by jury.



Dated April 24, 2020                         Respectfully submitted,

                                             THE ROSEN LAW FIRM, P.A.

                                             /s/Phillip Kim
                                             Phillip Kim, Esq. (PK 9384)
                                             Laurence M. Rosen, Esq. (LR 5733)
                                             275 Madison Ave., 40th Floor
                                             New York, NY 10016
                                             Tel: (212) 686-1060
                                             Fax: (212) 202-3827
                                             Email: lrosen@rosenlegal.com
                                             Email: pkim@rosenlegal.com

                                             Counsel for Plaintiff




                                                   36
